DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1-42 are pending.
Claims 1, 13, 22 and 34 are amended.
No Claim(s) is/are cancelled.
No Claim(s) is/are added.
Claims 1-42 are rejected. This rejection is made FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 09/04/2020 and 09/06/2020.


Response to Arguments
Applicant's arguments filed on 10/26/2021 have been fully considered but are moot in view of the new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 9-16, 19-27, 30-37 and 40-42 are rejected under 35 U.S.C. §103 as being unpatentable over 5G Evolution (2019-09-06) hereinafter “5G” in view of Edge (US 20170332192 A1) and further in view of 3GPP TSG RAN WG1, 25th February – 1st March 2019, R1-1901847 hereinafter “3GPP”.
As per claim 1, 5G discloses a method at a User Equipment (UE) of enabling enhanced positioning of the UE using a wireless channel having full or partial reciprocity, the method comprising: 
wirelessly receiving, at the UE, a first reference signal via the wireless channel (5G, page 127646, right column, last paragraph, Figure 15 shows how Multi-RTT positioning is expected to operate…transmitting a PRS and receiving an SRS from a UE) 
wirelessly transmitting a second reference signal from the UE via the wireless channel (5G, page 127646, right column, last paragraph, Figure 15 shows how Multi-RTT positioning is expected to operate…transmitting a PRS and receiving an SRS from a UE) 
5G does not explicitly disclose determining one or more values of the wireless channel based on the first reference signal.
(Edge, [0006], determine an estimate location of the UE based at least in part on the first location measurement)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Edge related to determine one or more values of the wireless channel based on the first reference signal and have modified the teaching of 5G in order to improve location estimation ([0004])
5G in view of Edge does not explicitly disclose wherein the one or more values include: a number of distinct paths of the wireless channel, a number of complex sinusoids of the wireless channel, or a quality metric of how well an estimated model represents data received via the wireless channel, or any combination thereof.
3GPP discloses wherein the one or more values include: a number of distinct paths of the wireless channel (3GPP, section 2.1 OTDOA, determine the position estimate only with the remaining more reliable measurements. The quality metric may comprise information on the Number of the first detected path towards other paths (see last paragraph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP related to determine one or more values of the wireless channel based on the first reference signal, wherein the one or more values include a number of distinct paths of the wireless channel and have modified the teaching of 5G and Edge in order to achieve a higher spectrum efficiency (Section 2.1) 
5G in view of Edge and 3GPP disclose providing, with the UE, the determined one or more values (3GPP, section 2.1 OTDOA, for that a RSTD measurement quality metric within the report is necessary.  Note that, the quality metric comprises information on the Number of detected propagation paths of the PRS) 

As per claim 2, 5G in view of Edge and 3GPP disclose the method of claim 1, wherein, the first reference signal comprises: a downlink (DL) reference signal from a Transmission and Reception Point (TRP), or an Round-Trip-Time (RTT) reference signal used to measure a Time-Of-Arrival (TOA) from the TRP (Edge, [0033], a TPS that may be measured may include a received signal strength indication (RSSI), a time of arrival (TOA), a signal to noise ratio (S/N), an angle of arrival (AOA), a round trip signal propagation time (RTT))

As per claim 3, 5G in view of Edge and 3GPP disclose the method of claim 2, wherein the second reference signal comprises a reference signal associated with either a Uplink Time-Difference-Of-Arrival (UTDOA) positioning procedure or an RTT positioning procedure (Edge, [0039], Uplink position methods may include uplink time difference of arrival (UTDOA), which may be based on measuring TOA)

As per claim 4, 5G in view of Edge and 3GPP disclose the method of claim 2, wherein providing the determined one or more values comprises providing the one or more values to the TRP or a location server (Edge, [0013], exchanging one or more second signaling messages with a location server function associated with a radio access network)

As per claim 5, 5G in view of Edge and 3GPP disclose the method of claim 4, wherein the location server is executed by the UE (Edge, [0012], the location server function enabled to determine an estimate location of the UE based at least in part on the first location measurement)

As per claim 6, 5G in view of Edge and 3GPP disclose the method of claim 4, wherein the location server is executed on a device distinct from the UE (Edge, [0006], a location server function associated with a radio access network)

As per claim 9, 5G in view of Edge and 3GPP disclose the method of claim 1, wherein the one or more values are indicative of: a maximum number of distinct paths of the wireless channel, a maximum number of complex sinusoids of the wireless channel, a minimum number of distinct paths of the wireless channel, or a minimum number of complex sinusoids of the wireless channel, or any combination thereof (Edge, [0063], obtain a location estimate for UE 102 based on these location related measurements using any one of several position methods such as, for example, GNSS, Assisted GNSS (A-GNSS), RTK, AFLT, OTDOA, E-CID or combinations thereof)

As per claim 10, 5G in view of Edge and 3GPP disclose the method of claim 1, wherein the determining the one or more values is further based on a request received by the UE from a location server (Edge, [0005], exchanging one or more second signaling messages with a location server associated with a core network)

As per claim 11, 5G in view of Edge and 3GPP disclose the method of claim 1, wherein: the first reference signal is associated with an RTT positioning procedure (Edge, [0188], a measurement of received signal strength indication (RSSI), angle of arrival (AOA), round trip signal propagation time (RTT))) and the first reference signal is received from a second UE (Edge, [0188], the location measurement received from the UE)

As per claim 12, 5G in view of Edge and 3GPP disclose the method of claim 1, wherein wirelessly transmitting the second reference signal is in response to wirelessly receiving the first reference signal (Edge, [0128], UE 102 or/and UE 103 that receives TPS signals 312 may make location related measurements of TPS signals 312)

As per claim 13, 5G discloses a method at a Transmission and Reception Point (TRP) of enabling enhanced positioning of a User Equipment (UE) using a wireless channel having full or partial reciprocity, the method comprising: 
wirelessly transmitting a first reference signal via the wireless channel (5G, page 127646, right column, last paragraph, Figure 15 shows how Multi-RTT positioning is expected to operate…transmitting a PRS and receiving an SRS from a UE) 
wirelessly receiving a second reference signal from the UE via the wireless channel (5G, page 127646, right column, last paragraph, Figure 15 shows how Multi-RTT positioning is expected to operate…transmitting a PRS and receiving an SRS from a UE) 
5G does not explicitly disclose receiving one or more values. 
Edge discloses receiving one or more values (Edge, [0006], first assistance data received by the UE, the first assistance data assisting the UE to obtain the first location measurement)

5G in view of Edge does not explicitly disclose one or more values including: a number of distinct paths of the wireless channel, a number of complex sinusoids of the wireless channel, or a quality metric of how well an estimated model represents data received via the wireless channel, or any combination thereof.
3GPP discloses one or more values include: a number of distinct paths of the wireless channel (3GPP, section 2.1 OTDOA, determine the position estimate only with the remaining more reliable measurements. The quality metric may comprise information on the Number of the first detected path towards other paths (see last paragraph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP related to one or more values include a number of distinct paths of the wireless channel and have modified the teaching of 5G and Edge in order to achieve a higher spectrum efficiency (Section 2.1)
5G in view of Edge and 3GPP disclose determining a Time Of Arrival (TOA) measurement of the second reference signal based on the one or more values (Edge, [0039], Uplink position methods may include uplink time difference of arrival (UTDOA), which may be based on measuring TOA)

As per claim 14, 5G in view of Edge and 3GPP disclose the method of claim 13, wherein, the first reference signal comprises: a downlink (DL) reference signal, or an Round-Trip-Time (Edge, [0033], a TPS that may be measured may include a received signal strength indication (RSSI), a time of arrival (TOA), a signal to noise ratio (S/N), an angle of arrival (AOA), a round trip signal propagation time (RTT))

As per claim 15, 5G in view of Edge and 3GPP disclose the method of claim 14, wherein the second reference signal comprises a reference signal associated with either a Uplink Time-Difference-Of-Arrival (UTDOA) positioning procedure or an RTT positioning procedure (Edge, [0039], Uplink position methods may include uplink time difference of arrival (UTDOA), which may be based on measuring TOA)

As per claim 16, 5G in view of Edge and 3GPP disclose the method of claim 13, wherein the TRP comprises a base station or a second UE (Edge, [0039], Positioning of a UE can be supported by a number of uplink terrestrial position methods, also referred to as "network based" position methods, in which a base station (e.g., eNodeB))

As per claim 19, 5G in view of Edge and 3GPP disclose the method of claim 13, wherein the one or more values are indicative of: a maximum number of distinct paths of the wireless channel, a maximum number of complex sinusoids of the wireless channel, a minimum number of distinct paths of the wireless channel, or a minimum number of complex sinusoids of the first reference signal, or any combination thereof (Edge, [0063], obtain a location estimate for UE 102 based on these location related measurements using any one of several position methods such as, for example, GNSS, Assisted GNSS (A-GNSS), RTK, AFLT, OTDOA, E-CID or combinations thereof)

As per claim 20, 5G in view of Edge and 3GPP disclose the method of claim 17, further comprising sending a request for the one or more values to a location server (Edge, [0005], exchanging one or more second signaling messages with a location server associated with a core network)

As per claim 21, 5G in view of Edge and 3GPP disclose the method of claim 17, further comprising receiving the one or more values from a location server (Edge, [0005], exchanging one or more second signaling messages with a location server associated with a core network)

As per claim 22, 5G discloses a device comprising: 
a memory (5G, page 127645, Figure 12, UE comprises a memory)
and one or more processing units communicatively coupled with the memory and configured to: wirelessly receive, via a wireless communication interface of a User Equipment (UE), a first reference signal via a wireless channel having full or partial reciprocity (5G, page 127646, right column, last paragraph, Figure 15 shows how Multi-RTT positioning is expected to operate…transmitting a PRS and receiving an SRS from a UE)
wirelessly transmit, via the wireless communication interface, a second reference signal from the UE via the wireless channel (5G, page 127646, right column, last paragraph, Figure 15 shows how Multi-RTT positioning is expected to operate…transmitting a PRS and receiving an SRS from a UE)
5G does not explicitly disclose determining one or more values of the wireless channel based on the first reference signal.
Edge discloses determining one or more values of the wireless channel based on the first reference signal (Edge, [0006], determine a an estimate location of the UE based at least in part on the first location measurement)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Edge related to determine one or more values of the wireless channel based on the first reference signal and have modified the teaching of 5G in order to improve location estimation ([0004])
5G in view of Edge does not explicitly disclose wherein the one or more values include: a number of distinct paths of the wireless channel, a number of complex sinusoids of the wireless channel, or a quality metric of how well an estimated model represents data received via the wireless channel, or any combination thereof.
3GPP discloses wherein the one or more values include: a number of distinct paths of the wireless channel (3GPP, section 2.1 OTDOA, determine the position estimate only with the remaining more reliable measurements. The quality metric may comprise information on the Number of the first detected path towards other paths (see last paragraph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP related to determine one or more values of the wireless channel based on the first reference signal, wherein the one or more values 
5G in view of Edge and 3GPP disclose providing the determined one or more values (3GPP, section 2.1 OTDOA, for that a RSTD measurement quality metric within the report is necessary.  Note that, the quality metric comprises information on the Number of detected propagation paths of the PRS) 

As per claim 23, 5G in view of Edge and 3GPP disclose the device of claim 22, wherein, to receive the first reference signal, the one or more processing units are configured to receive: a downlink (DL) reference signal from a Transmission and Reception Point (TRP), or an Round-Trip-Time (RTT) reference signal used to measure a Time-Of-Arrival (TOA) from the TRP (Edge, [0033], a TPS that may be measured may include a received signal strength indication (RSSI), a time of arrival (TOA), a signal to noise ratio (S/N), an angle of arrival (AOA), a round trip signal propagation time (RTT))

As per claim 24, 5G in view of Edge and 3GPP disclose the device of claim 23, wherein, to receive the second reference signal, the one or more processing units are configured to receive a reference signal associated with either a Uplink Time-Difference-Of-Arrival (UTDOA) positioning procedure or an RTT positioning procedure (Edge, [0039], Uplink position methods may include uplink time difference of arrival (UTDOA), which may be based on measuring TOA)

(Edge, [0013], exchanging one or more second signaling messages with a location server function associated with a radio access network)

As per claim 26, 5G in view of Edge and 3GPP disclose the device of claim 25, wherein the one or more processing units are configured to provide the one or more values to the location server, wherein the location server is executed by the UE (Edge, [0012], the location server function enabled to determine an estimate location of the UE based at least in part on the first location measurement)

As per claim 27, 5G in view of Edge and 3GPP disclose the device of claim 25, wherein the one or more processing units are configured to provide the one or more values to the location server, wherein the location server is executed by a device distinct from the UE (Edge, [0006], a location server function associated with a radio access network)

As per claim 30, 5G in view of Edge and 3GPP disclose the device of claim 22, wherein, to determine one or more values of the wireless channel, the one or more processing units are configured to determine one or more values indicative of: a maximum number of distinct paths of the wireless channel, a maximum number of complex sinusoids of the wireless channel, a minimum number of distinct paths of the wireless channel, or a minimum number of complex sinusoids of the wireless channel, or any combination thereof (Edge, [0063], obtain a location estimate for UE 102 based on these location related measurements using any one of several position methods such as, for example, GNSS, Assisted GNSS (A-GNSS), RTK, AFLT, OTDOA, E-CID or combinations thereof)

As per claim 31, 5G in view of Edge and 3GPP disclose the device of claim 22, wherein the one or more processing units are configured to determine one or more values of the wireless channel based on a request received by the UE from a location server (Edge, [0005], exchanging one or more second signaling messages with a location server associated with a core network)

As per claim 32, 5G in view of Edge and 3GPP disclose the device of claim 22, wherein the one or more processing units are configured to receive the first reference signal from a second UE, and wherein the first reference signal is associated with an RTT positioning procedure (Edge, [0188], a measurement of received signal strength indication (RSSI), angle of arrival (AOA), round trip signal propagation time (RTT)))

As per claim 33, 5G in view of Edge and 3GPP disclose the device of claim 22, wherein the one or more processing units are configured to wirelessly transmit the second reference signal via the wireless communication interface in response to wirelessly receiving, via the wireless communication interface, the first reference signal (Edge, [0007], a communication interface to transmit and receive signaling messages)

As per claim 34, 5G discloses a device comprising: 
(5G, page 127645, Figure 12, UE comprises a memory); and one or more processing units communicatively coupled with the memory and configured to: wirelessly transmit, via a wireless communication interface of a Transmission and Reception Point (TRP), a first reference signal via a wireless channel having full or partial reciprocity (5G, page 127646, right column, last paragraph, Figure 15 shows how Multi-RTT positioning is expected to operate…transmitting a PRS and receiving an SRS from a UE)
wirelessly receive, via a wireless communication interface of the TRP, a second reference signal from a User Equipment (UE) via the wireless channel (5G, page 127646, right column, last paragraph, Figure 15 shows how Multi-RTT positioning is expected to operate…transmitting a PRS and receiving an SRS from a UE)
5G does not explicitly disclose receiving one or more values. 
Edge discloses receiving one or more values (Edge, [0006], first assistance data received by the UE, the first assistance data assisting the UE to obtain the first location measurement)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Edge related to receive one or more values of the wireless channel based on the first reference signal and have modified the teaching of 5G in order to improve location estimation ([0004])
5G in view of Edge does not explicitly disclose one or more values including: a number of distinct paths of the wireless channel, a number of complex sinusoids of the wireless channel, or a quality metric of how well an estimated model represents data received via the wireless channel, or any combination thereof.
(3GPP, section 2.1 OTDOA, determine the position estimate only with the remaining more reliable measurements. The quality metric may comprise information on the Number of the first detected path towards other paths (see last paragraph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP related to one or more values include a number of distinct paths of the wireless channel and have modified the teaching of 5G and Edge in order to achieve a higher spectrum efficiency (Section 2.1)
5G in view of Edge and 3GPP disclose determining a Time Of Arrival (TOA) measurement of the second reference signal based on the one or more values (Edge, [0039], Uplink position methods may include uplink time difference of arrival (UTDOA), which may be based on measuring TOA)

As per claim 35, 5G in view of Edge and 3GPP disclose the device of claim 34, wherein, to receive the first reference signal, the one or more processing units are configured to receive: a downlink (DL) reference signal, or an Round-Trip-Time (RTT) reference signal used to measure a Time-Of-Arrival (TOA) from the TRP (Edge, [0033], a TPS that may be measured may include a received signal strength indication (RSSI), a time of arrival (TOA), a signal to noise ratio (S/N), an angle of arrival (AOA), a round trip signal propagation time (RTT))

As per claim 36, 5G in view of Edge and 3GPP disclose the device of claim 35, wherein, to receive the second reference signal, the one or more processing units are configured to receive a reference signal associated with either a Uplink Time-Difference-Of-Arrival (UTDOA) (Edge, [0039], Uplink position methods may include uplink time difference of arrival (UTDOA), which may be based on measuring TOA)

As per claim 37, 5G in view of Edge and 3GPP disclose the device of claim 34, wherein the device comprises a base station or a second UE (Edge, [0039], in which a base station (e.g., eNodeB))

As per claim 40, 5G in view of Edge and 3GPP disclose the device of claim 34, wherein, to receive the one or more values, the one or more processing units are configured to receive a value indicative of: a maximum number of distinct paths of the wireless channel, a maximum number of complex sinusoids of the wireless channel, a minimum number of distinct paths of the wireless channel, or a minimum number of complex sinusoids of the first reference signal, or any combination thereof (Edge, [0063], obtain a location estimate for UE 102 based on these location related measurements using any one of several position methods such as, for example, GNSS, Assisted GNSS (A-GNSS), RTK, AFLT, OTDOA, E-CID or combinations thereof)

As per claim 41, 5G in view of Edge and 3GPP disclose the device of claim 40, wherein the one or more processing units are configured to send a request for the one or more values to a location server (Edge, [0005], exchanging one or more second signaling messages with a location server associated with a core network)

(Edge, [0005], exchanging one or more second signaling messages with a location server associated with a core network)

Claims 7-8, 17-18, 28-29 and 38-39 are rejected under 35 U.S.C. §103 as being unpatentable over 5G in view of Edge, in view of 3GPP and further in view of Chen et al. (U.S. Patent No. 9521664 B2) hereinafter “Chen”.
As per claim 7, 5G in view of Edge and 3GPP disclose the method of claim 1, they do not explicitly disclose wherein the first reference signal comprises a Quasi Co-Located (QCL) source for the second reference signal. 
Chen discloses wherein the first reference signal comprises a Quasi Co-Located (QCL) source for the second reference signal (Chen, claim 1, the first set of configurations defining at least one of a starting symbol, rate-matching information, or a quasi-co-location (QCL))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chen related to wherein the first reference signal comprises a Quasi Co-Located (QCL) source for the second reference signal and have modified the teaching of 5G, Edge and 3GPP in order to improve spectral efficiency (Background)

As per claim 8, 5G in view of Edge, 3GPP and Chen disclose the method of claim 7, wherein the Quasi Co-Located (QCL) source comprises: a position reference signal (PRS), a Synchronization Signal Block (SSB) signal, or a Channel State Information Reference Signal (Chen, claim 8, wherein the QCL indication parameter comprises a QCL- Channel State Information (CSI)-Reference Signal (RS)-Index for the EPDCCH)

As per claim 17, 5G in view of Edge and 3GPP disclose the method of claim 13, they do not explicitly disclose wherein the first reference signal comprises a Quasi Co-Located (QCL) source for the second reference signal. 
Chen discloses wherein the first reference signal comprises a Quasi Co-Located (QCL) source for the second reference signal (Chen, claim 1, the first set of configurations defining at least one of a starting symbol, rate-matching information, or a quasi-co-location (QCL))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chen related to wherein the first reference signal comprises a Quasi Co-Located (QCL) source for the second reference signal and have modified the teaching of 5G, Edge and 3GPP in order to improve spectral efficiency (Background)

As per claim 18, 5G in view of Edge, 3GPP and Chen disclose the method of claim 17, wherein the Quasi Co-Located (QCL) source comprises: a position reference signal (PRS), a Synchronization Signal Block (SSB) signal, or a Channel State Information Reference Signal (CSI-RS) (Chen, claim 8, wherein the QCL indication parameter comprises a QCL- Channel State Information (CSI)-Reference Signal (RS)-Index for the EPDCCH)


Chen discloses wherein, to receive the first reference signal, the one or more processing units are configured to receive a Quasi Co-Located (QCL) source for the second reference signal. (Chen, claim 1, the first set of configurations defining at least one of a starting symbol, rate-matching information, or a quasi-co-location (QCL)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chen related to wherein the first reference signal comprises a Quasi Co-Located (QCL) source for the second reference signal and have modified the teaching of 5G, Edge and 3GPP in order to improve spectral efficiency (Background)

As per claim 29, 5G in view of Edge, 3GPP and Chen disclose the device of claim 28, wherein, to receive the QCL source for the second reference signal, the one or more processing units are configured to receive: a position reference signal (PRS), a Synchronization Signal Block (SSB) signal, or a Channel State Information Reference Signal (CSI-RS) (Chen, claim 8, wherein the QCL indication parameter comprises a QCL- Channel State Information (CSI)-Reference Signal (RS)-Index for the EPDCCH)

As per claim 38, 5G in view of Edge and 3GPP disclose the device of claim 34, they do not explicitly disclose wherein, to receive the first reference signal, the one or more processing units are configured to receive a Quasi Co-Located (QCL) source for the second reference signal. 
(Chen, claim 1, the first set of configurations defining at least one of a starting symbol, rate-matching information, or a quasi-co-location (QCL))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chen related to wherein the first reference signal comprises a Quasi Co-Located (QCL) source for the second reference signal and have modified the teaching of 5G, Edge and 3GPP in order to improve spectral efficiency (Background)

As per claim 39, 5G in view of Edge, 3GPP and Chen disclose the device of claim 38, wherein, to receive the Quasi Co-Located (QCL) source, the one or more processing units are configured to receive: a position reference signal (PRS), a Synchronization Signal Block (SSB) signal, or a Channel State Information Reference Signal (CSI-RS) (Chen, claim 8, wherein the QCL indication parameter comprises a QCL- Channel State Information (CSI)-Reference Signal (RS)-Index for the EPDCCH)

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462